                             2:20-cv-02312-CSB-EIL # 6           Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 LELYNE EDENS AS SPECIAL                         )
 ADMINISTRATOR OF THE ESTATE OF                  )
 CALEB MICHAEL JOYNER, DECEASED                  )
                                                 )   No. 19-cv-5346
        Plaintiff,                               )
                                                 )   Honorable Judge Charles R. Norgle, Sr.
v.                                               )   Magistrate Judge Honorable Sunil R. Harjani
                                                 )
OLIGHT USA, BATTERIES PLUS                       )
 HOLDING CORPORATION, & ASCENT                   )
 BATTERY SUPPLY, LLC.,                           )
                                                 )
        Defendants.                              )

              DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME
             TO ANSWER OR OTHERWISE PLEAD TO PLAINTIFF’S COMPLAINT

        NOW COME Defendants, BATTERIES PLUS HOLDING CORPORATION and ASCENT

 BATTERY SUPPLY, LLC, by and through their attorneys, GLENN F. FENCL and AMBER N.

 LUKOWICZ of JOHNSON AND BELL, LTD., and respectfully move this Honorable Court for an order of

 an order for a twenty-eight (28) day extension of time within which to answer or otherwise plead in this

 cause, pursuant to the Federal Rule of Civil Procedure 6(b). In further support of this motion, Defendants

 state as follows:

        1.      This matter was filed on August 8, 2019. (See Doc. 1).

        2.      On August 27, 2019, the Complaint was served upon Defendant BATTERIES PLUS

 HOLDING CORPORATION.

        3.      On August 28, 2019, the Complaint was served upon Defendant ASCENT BATTERY

 SUPPLY, LLC.
                             2:20-cv-02312-CSB-EIL # 6              Page 2 of 4




        4.      Counsel for Defendants was recently retained. Defendants have not yet filed any responsive

pleadings in this matter. The undersigned attorneys for the Defendants have timely filed their appearances

in this matter (see Doc. 4 and 5), and have moved for this extension of time so that they can consult with

their clients regarding the allegations of the Plaintiff’s Complaint, and the manner in which to respond to

same.

        5.      Because of the detailed factual and legal disputes involved in the allegations against the

Defendants, additional time is required to fully investigate all the issues raised in the Plaintiff’s Complaint

in order to determine how to answer or otherwise plead.

        6.      Defendants request additional time in good faith to make a more fully informed answer or

other pleading to the Complaint.

        7.      Counsel for Defendants emailed with plaintiff’s counsel regarding the filing of a responsive

pleading and plaintiff’s counsel has indicated they do not oppose an extension of 28 days.

        8.      This Motion is not brought for the purposes of delay, but rather to provide Defendants

appropriate time to answer or otherwise plead in this matter before the court, and to further provide the

Defendants the opportunity to litigate this matter on its merits.

        9.      Accordingly, Defendants respectfully request a reasonable extension of time to answer or

otherwise plead of twenty-eight (28) days or on or before October 18, 2019.

        WHEREFORE Defendants, BATTERIES PLUS HOLDING CORPORATION and ASCENT

BATTERY SUPPLY, LLC, pray that this Honorable Court enter an order, pursuant to Federal Rule of

Civil Procedure Section 6(b), granting the Defendants on or until October 18, 2019 to answer or other

responsive plead to Plaintiff’s Complaint.


                                                      2
                      2:20-cv-02312-CSB-EIL # 6     Page 3 of 4




     -

                                   Respectfully submitted, this 16th day of September, 2019


                                   /s/ Amber N. Lukowicz
                                   One of the Attorneys for the Defendants Batteries Plus
                                   Holding Corporation and Ascent Battery Supply, LLC



Glenn F. Fencl ARDC# 3126086
Amber N. Lukowicz ARDC# 6324266
Johnson & Bell, Ltd.
33 W. Monroe, Ste. 2700
Chicago, Illinois 60603
Phone: (312) 372 0770
Fax: (312) 372-9818
fenclf@jbltd.com
lukowicza@jbltd.com




                                        3
                            2:20-cv-02312-CSB-EIL # 6           Page 4 of 4




                                   CERTIFICATE OF SERVICE

         I, the undersigned, hereby certify that I caused to be served the foregoing document on September
16, 2019, with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
to all counsel of record.


                                              /s/ Amber N. Lukowicz
                                              One of the Attorneys for Defendants


Glenn F. Fencl ARDC# 3126086
Amber N. Lukowicz ARDC# 6324266
Johnson & Bell, Ltd.
33 W. Monroe, Ste. 2700
Chicago, Illinois 60603
Phone: (312) 372 0770
Fax: (312) 372-9818
fenclf@jbltd.com
lukowicza@jbltd.com




                                                    4
